t c no united_states tax_court damian k gregory and shayla a gregory petitioners v commissioner of internal revenue respondent docket no filed date ps moved from jersey city new jersey to rutherford new jersey after they moved they filed their joint federal_income_tax return using their old address during an examination of ps’ return ps submitted forms power_of_attorney and declaration of representative showing their new address while the examination was ongoing ps submitted a form_4868 application_for automatic_extension of time to file u s individual_income_tax_return also showing their new address the commissioner mailed a notice_of_deficiency to ps at their old address ps filed an untimely petition r moved to dismiss for lack of jurisdiction arguing that ps filed an untimely petition ps moved to dismiss for lack of jurisdiction arguing that r failed to send the notice_of_deficiency to their last_known_address a notice_of_deficiency provides sufficient notice if sent to the taxpayer’s last_known_address sec_6212 a taxpayer’s last_known_address is the address shown on the most recently filed and properly processed return unless updated by clear and concise notification of a different address sec_301_6212-2 proced admin regs held form_2848 does not constitute a return for purposes of updating a taxpayer’s last_known_address held further form_2848 does not constitute clear and concise notification of a different address held further form_4868 does not constitute a return for purposes of updating a taxpayer’s last_known_address held further form_4868 does not constitute clear and concise notification of a different address held further r’s notice_of_deficiency was sufficient because it was sent to ps’ last_known_address stephen j dunn for petitioners rebecca m clark for respondent opinion buch judge the gregorys moved in but when they later filed their return they used their old address after they filed that return the gregorys submitted three forms to the commissioner each of which explicitly stated either on the form itself or on the form’s instructions that those forms would not be recognized by the commissioner for the purpose of updating a taxpayer’s address the commissioner mailed a notice_of_deficiency to the address on the gregorys’ return they did not receive it in time to file a timely petition so their petition was late we are now faced with cross-motions to dismiss for lack of jurisdiction the gregorys argue that the notice_of_deficiency is invalid because the commissioner did not mail it to their last_known_address the commissioner argues that the gregorys did not timely file their petition we will grant the commissioner’s motion because he mailed a valid notice_of_deficiency to the gregorys at their last_known_address and the gregorys did not timely file their petition background the gregorys moved from jersey city new jersey to rutherford new jersey on date but when the gregorys filed their federal_income_tax return on date they incorrectly used their old jersey city address the gregorys first used the rutherford address in correspondence with the commissioner when they submitted forms power_of_attorney and declaration of representative in november of in april of the gregorys used the rutherford address again when they submitted a form_4868 application_for automatic_extension of time to file u s individual_income_tax_return on date the commissioner sent by certified mail a notice_of_deficiency to the gregorys at their jersey city address at that time the gregorys had not yet filed their federal_income_tax return on date the u s postal service marked the notice return to sender unclaimed unable to forward and returned it to the commissioner the parties do not dispute that the gregorys did not actually receive the notice_of_deficiency the gregorys became aware of the notice_of_deficiency on date and filed their petition that day at the time the petition was filed they lived in rutherford new jersey i jurisdiction and standard of review discussion we are a court of limited jurisdiction we may only exercise jurisdiction over the matters congress has expressly authorized us to consider see sec_7442 81_tc_879 but we always have 1all section references are to the internal_revenue_code in effect for the year in issue unless otherwise indicated jurisdiction to determine whether we have jurisdiction 135_tc_70 we have deficiency jurisdiction--jurisdiction to redetermine the correct amount of a deficiency --when the commissioner mails a valid notice_of_deficiency to the taxpayer and the taxpayer timely files a petition with us disputing the deficiency sec_6214 sec_6213 a valid notice_of_deficiency is therefore both the necessary ‘ticket to the tax_court ’ ie it permits the taxpayer to file a petition which is necessary for the court to obtain jurisdiction and it is a prerequisite to the assessment of the deficiency with certain exceptions 71_tc_1028 if the notice is not validly sent or the petition is not timely filed we do not have jurisdiction to redetermine the deficiency there is no dispute that the petition was not filed within days of the date the notice_of_deficiency was mailed to the gregorys even though we do not have jurisdiction to review the deficiency we have jurisdiction to decide why we do not have jurisdiction either because the petition was not timely filed or because the notice_of_deficiency was not sent to the last_known_address see 89_tc_1063 aff’d 886_f2d_1237 9th cir the only issue before us is whether the notice_of_deficiency was mailed to the gregorys’ last_known_address ii the last_known_address the commissioner properly sends a notice_of_deficiency if he mails the notice to the taxpayer at the taxpayer’s last_known_address regardless of whether the taxpayer actually receives the notice sec_6212 and b see mckay v commissioner t c pincite a taxpayer’s last_known_address is the address that appears on the taxpayer’s most recently filed and properly processed federal tax_return unless the internal_revenue_service irs is given clear and concise notification of a different address sec_301_6212-2 proced admin regs the regulations go on to provide further information on what constitutes clear and concise notification of a different address and a properly processed federal tax_return can be found in revproc_90_18 c b or in procedures subsequently prescribed by the commissioner id the procedures prescribed by the commissioner at all relevant times can be found in revproc_2010_16 2010_19_irb_664 2rev proc 1990_1_cb_491 was amplified and superseded by revproc_2001_18 2001_1_cb_708 which was superseded by revproc_2010_16 2010_19_irb_664 a most recently filed and properly processed return not every document submitted to the commissioner is a return some forms are obviously returns such as form_1040 u s individual_income_tax_return filed by the gregorys the most recently filed and properly processed form_1040 before the commissioner mailed the notice_of_deficiency was the gregorys’ return showing the jersey city address the only other forms submitted to the irs by the gregorys after filing that return and before the mailing of the notice_of_deficiency were two forms and form_4868 those forms showed the gregorys’ new address but neither is a return these forms do not fall within the class of documents that are typically considered to be returns most commonly a return is a document that is used to report a tax_liability see eg 82_tc_766 aff’d 793_f2d_139 6th cir under what is commonly called the beard test for example a return must meet the following criteria first there must be sufficient data to calculate tax_liability second the document must purport to be a return third there must be an honest and reasonable attempt to satisfy the requirements of the tax law and fourth the taxpayer must execute the return under penalties of perjury id pincite neither form_2848 nor form_4868 meets any of these criteria they do not provide any data necessary for calculation of a taxpayer’s tax_liability they do not purport to be returns and they cannot reasonably be considered attempts at making a return by regulation the secretary has stated that what constitutes a properly processed federal tax_return would be set forth in procedures prescribed by the commissioner sec_301_6212-2 proced admin regs the procedures in place at the relevant time can be found in revproc_2010_16 which provides a list of irs forms that are and are not returns specifically for the purpose of establishing whether a document is a return for purposes of updating a taxpayer’s last_known_address the revenue_procedure explicitly states that form_1040 is a return but that forms and are not revproc_2010_16 sec_5 a i r b pincite having concluded that neither the forms nor the form_4868 constituted a return for purposes of updating the gregory’s last_known_address we must separately consider whether either of those forms constituted clear and concise notice of the gregorys’ new address b clear and concise notice the gregorys argue that their forms and their form_4868 provided the commissioner with clear and concise notification of a different address if they are correct then the commissioner did not mail the notice_of_deficiency to their last_known_address but the forms and their instructions for the year in issue explicitly disavow their use to update a taxpayer’s address and they do not meet the requirements for clear and concise notification set forth by revproc_2010_16 forms and and their instructions the gregorys did not give the commissioner clear and concise notice of a different address by filing forms or form_4868 form_2848 and its instructions make clear that the form does not provide the commissioner with clear and concise notification that the taxpayer’s address has changed the instructions to the form_2848 explicitly state address information provided on form_2848 will not change your last_known_address with the irs the form_2848 also explicitly cautions users that it will not be honored for any purpose other than representation before the irs the commissioner has conveyed to taxpayers that form_2848 will not change their last_known_address in effect the gregorys used forms that explicitly state that they are not to be used to update a taxpayer’s address but now want the commissioner to honor those forms to update to their address similarly the instructions to the form_4868 warn taxpayers that filing the form will not update their address the instructions state if you changed your mailing address after you filed your last return you should use form_8822 change_of address to notify the irs of the change showing a new address on form_4868 will not update your record revproc_2010_16 our conclusion based on the plain text of the forms and instructions is consistent with the commissioner’s guidance revproc_2010_16 is explicit that form_2848 and form_4868 are not clear and concise notice it explains the term return does not include applications for extension of time to file a return or powers of attorney thus for example a new address listed on form_4868 application_for automatic_extension of time to file u s individual_income_tax_return or on a form_2848 power_of_attorney and declaration of representative will not be used by the service to update the taxpayer’s address of record revproc_2010_16 sec_5 while the revenue_procedure does not directly address whether these forms could be used to give clear and concise notification it implies that conclusion by stating that the forms will not be used to update the taxpayer’s address of record additionally according to revproc_2010_16 sec_5 a clear and concise notification when made in written form as opposed to electronic or oral forms is a signed statement mailed to an appropriate service address that tells the commissioner that the taxpayer has a new address and i n addition contain s the taxpayer’s full name and old address as well as the taxpayer’s social_security_number individual_taxpayer_identification_number or employer_identification_number neither form_2848 nor form_4868 purports to inform the irs that it should be interpreted as a request to change the taxpayer’s last_known_address and neither form contains the taxpayer’s old address prior versions of form_2848 our holdings regarding prior versions of form_2848 do not help the gregorys prior caselaw focused on the text of the form in use at that time since then the commissioner has published new guidance relating to updating a taxpayer’s last_known_address and the commissioner has revised the text of form_2848 in we considered a prior version of form_2848 when deciding whether the taxpayer by listing his new address on his power-of-attorney form gave respondent ‘clear and concise notification’ of his new address hunter v commissioner tcmemo_2004_81 87_tcm_1143 we held that the date version of form_2848 using the taxpayer’s new address and requesting copies to be sent to his attorney gave the commissioner clear and concise notice that the taxpayer had changed his addre sec_3mr hunter signed his form_2848 in october of presumably the form he signed was the date verison from the address previously on record a critical part of our reasoning was that n othing compels the commissioner to ask taxpayers to list their address on a form_2848 by doing so and by using that requested information to identify taxpayers within irs records respondent bears the burden of conforming his actions to the knowledge at his disposal id pincite we noted that taxpayers are put in the position of quite reasonably assuming that the address information they provide to the irs will be noted and acted upon id but that assumption is no longer reasonable since the commissioner has issued clear guidance informing taxpayers of what actions will and will not change their last_known_address with the commissioner we noted in hunter that sec_301_6212-2 proced admin regs which had been issued in date to define the term last_known_address was not yet effective it is effective for this case and at the time we decided hunter revproc_2001_18 had not yet been superseded by revproc_2010_16 the earlier revenue_procedure did not specifically address form_2848 and perhaps most notably the warning on the form_2848 that it would not be used for any purpose other than representation was not included in the form at issue in hunter and the instructions to form_2848 were silent regarding a taxpayer’s last_known_address the forms at issue here expressly state that they will not be honored for any purpose other than representation before the irs when confronted with an even older version of form_2848 the u s court_of_appeals for the third circuit the circuit_court to which appeal in this case would normally lie found that taxpayers changed their last_known_address to that of their authorized representatives via their powers of attorney 385_f2d_402 3d cir using form_2848 the taxpayers directed that ‘all correspondence addressed to the taxpayers in proceedings involving’ the years in question here should be sent to the designated attorneys-in-fact at the address specified in the powers id pincite the taxpayers had crossed out the words copies of and written all on the portion of the power_of_attorney form directing correspondence to be sent to their attorneys id pincite and like the form considered in hunter and unlike the forms used by the gregorys the form considered by the court_of_appeals did not explicitly disavow its use as a change_of address form the history of form_2848 shows how the issue of whether and when the form will change a taxpayer’s address of record has shaped the current version of the form the version of form_2848 was the first version to provide a box for taxpayers to check to request that their representative receive originals of all notices in this option was removed and a statement that o riginal notices will be sent to you and a copy to the first representative listed replaced it in the form was revised to make no statement regarding where originals would be sent but provided taxpayers with an option to check a box directing that their representatives be sent notices and communications in the directions for this box were changed to c heck if to be sent copies of notices and communications emphasis added at the time the gregorys executed their forms the commissioner had removed from the form_2848 options to direct where original notices are to be sent iii conclusion a taxpayer does not provide the commissioner with clear and concise notification of a different address by submitting form_2848 or form_4868 therefore because the gregorys did not provide the commissioner with clear and concise notification of a different address the jersey city address used on their most recently filed and properly processed return was their last_known_address the commissioner sent a valid notice_of_deficiency to that address because the gregorys’ petition was not timely we will grant the commissioner’s motion to dismiss for lack of jurisdiction to reflect the foregoing an appropriate order and order of dismissal for lack of jurisdiction will be entered
